DETAILED ACTION
Response to Amendment
Applicant’s amendment filed on 16 March 2022 has been entered. Claims 1, 6, 13, and 19 are amended. Claim 11 has been canceled. Claims 1-10, and 12-20 are pending. 

Applicant’s arguments, filed 16 March 2022, with respect to the rejection(s) of Claims 1-5, 8-10, and 12 under 35 U.S.C. 103 as being obvious over US 20160376921 to O’Leary et al. and US 5921754 to Freitas et al. have been fully considered and are persuasive. 
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McCaffrey (US 20130142660).
The previous non-final rejection indicated claims 6, 7, and 11 as being allowable subject matter. Applicant has amended the independent claims to include the limitations of claim 11, comprising nested braided fiber sleeves forming an outer diameter wall and inner diameter wall. With respect to previous Claim 11, upon further review, it is found that newly found prior art McCaffrey (US 20130142660) teaches such a nested fiber sleeve arrangement. See rejection below. 
Since amended Claim 1 is equivalent to previous Claim 11, this action is made non-final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over O'Leary et al. (hereafter O'Leary - US 20160376921) in view of Freitas et al. (hereafter Freitas – US 5921754), and further in view of McCaffrey et al. (hereafter McCaffrey – US 20130142660).
Claim 1 recites “a fiber-reinforced component for use in a gas turbine engine.” O'Leary teaches such a fiber-reinforced component for use in a gas turbine engine, as will be shown.
O'Leary teaches (Figs. 2-5) a fiber-reinforced component for use in a gas turbine engine, the fiber-reinforced component (see paragraph 0050 and 0078) comprising: a first fiber sleeve (tube forming backside 53) forming a cooling channel (56, see paragraph 0033); a plurality of fiber plies (52, 54) enclosing the first braided fiber sleeve, the plurality of fiber plies forming first (52) and second walls (54) separated by the first fiber sleeve (see Fig. 5); and a matrix material between fibers of the braided fiber sleeve and the plurality of fiber plies (see paragraph 0050).
However O’Leary does not teach the first fiber sleeve is braided or the first braided fiber sleeve comprising: a first braided fiber sleeve layer forming an outer diameter wall; and a second braided fiber sleeve layer nested within the first braided fiber sleeve layer and forming an inner diameter wall defining the cooling channel. 
Freitas teaches (Figs. 1, 2) a fiber-reinforced component for use in a gas turbine engine formed of adjoining U-shaped flat triaxial braids having extending axial fibers which are then interwoven between the plies of the turbine body (see col. 1, ln. 60-65). Freitas further teaches using triaxial braids results in a strong, light weight, and impact resistant turbine component (see col. 1, ln. 60-65).
O’Leary merely teaches the component is made from CMC but is silent as to the arrangement of fibers. A person having ordinary skill in the art applying the teachings of O’Leary would look to the prior art for suitable fiber arrangements. Therefore, it would have been obvious for a person having ordinary skill in the art to apply the teachings of Freitas to the component of O'Leary to have the first fiber sleeve is triaxially braided, as both references and Applicant’s invention are directed to components for gas turbine engines. Doing so would result in a stronger, light weight, and impact resistant component, as recognized by Freitas.
McCaffrey teaches (Figs. 8, 10, 11) a fiber-reinforced component for use in a gas turbine engine comprising a compressed first fiber sleeve (98) forming a cooling channel, the first fiber sleeve comprising: a first fiber sleeve layer forming an outer diameter wall; and a second fiber sleeve layer nested within the first fiber sleeve layer and forming an inner diameter wall defining the cooling channel (see paragraph 0030 and Figs. 8, 10, 11).
McCaffrey further teaches that such a nested fiber sleeve arrangement forming a cooling channel, provides sufficient support for the expected internal pressure (see paragraph 0031).
It would have been obvious for a person having ordinary skill in the art to apply the teachings of McCaffrey to the component of modified O'Leary to have the first braided fiber sleeve comprising: a first braided fiber sleeve layer forming an outer diameter wall; and a second braided fiber sleeve layer nested within the first braided fiber sleeve layer and forming an inner diameter wall defining the cooling channel, as both references and Applicant’s invention are directed to components for gas turbine engines. Doing so would result in a providing better support for the expected internal pressures of the component, as recognized by McCaffrey.

Regarding Claim 2, O'Leary, as modified with Freitas and McCaffrey in Claim 1 above, teaches (O'Leary Figs. 2-5) the fiber-reinforced component of claim 1, and further comprising an aperture (57) extending through the first wall into the cooling channel to provide cooling fluid to the cooling channel (see paragraph 0047).
Regarding Claim 3, O'Leary, as modified with Freitas and McCaffrey in Claim 1 above, teaches (O'Leary Figs. 2-5) the fiber-reinforced component of claim 2, wherein at least one of the plurality of fiber plies is formed from a second braided fiber sleeve. Since O’Leary is silent to the fiber arrangement, it would be obvious to make the plurality of fiber plies triaxially braided for the same reasons stated in Claim 1 above, in view of O’Leary.
Regarding Claim 4, O'Leary, as modified with Freitas and McCaffrey in Claim 1 above, teaches (O'Leary Figs. 2-5) the fiber-reinforced component of claim 3, wherein the second braided fiber sleeve (54) forms an outermost fiber layer of the component (see Fig. 5).
Regarding Claim 5, O'Leary, as modified with Freitas and McCaffrey in Claim 1 above, teaches (O'Leary Figs. 2-5, 11) the fiber-reinforced component of claim 2, wherein the component comprises a plurality of cooling channels formed from a plurality of braided fiber sleeves including the first braided fiber sleeve, wherein the plurality of braided fiber sleeves is enclosed by the plurality of fiber plies (see Fig. 11, O’Leary teaches a plurality of cooling channels, 251, 256, 259).
Regarding Claim 8, O'Leary, as modified with Freitas and McCaffrey in Claim 1 above, teaches (O'Leary Figs. 2-5, 11) the fiber-reinforced component of claim 7, wherein the component is a blade outer air seal (BOAS) and wherein the plurality of cooling channels extend in a circumferential direction relative to an engine axis (see Fig. 7).
Regarding Claim 9, O'Leary, as modified with Freitas and McCaffrey in Claim 1 above, teaches (O'Leary Figs. 2-5, 11) the fiber-reinforced component of claim 8, wherein the plurality of braided fiber sleeves and the plurality of fiber plies comprise materials selected from the group consisting of carbon fibers and ceramic fibers (see Freitas col. 4, ln. 51 – col. 5, ln. 2).
Regarding Claim 10, O'Leary, as modified with Freitas and McCaffrey in Claim 1 above, teaches (O'Leary Figs. 2-5, 11) the fiber-reinforced component of claim 9, wherein the plurality of braided fiber sleeves comprise a triaxial braid (see Freitas col. 1, ln. 60-65).
Regarding Claim 12, O'Leary, as modified with Freitas and McCaffrey in Claim 1 above, teaches (O'Leary Figs. 2-5, 11) the fiber-reinforced component of claim 1, wherein the matrix material comprises a ceramic (see paragraph 0050).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach wherein the plurality of braided fiber sleeves have a compressed shape with radiused sides separated by elongated sides forming a cooling channel with a height ranging from 0.5 to 2 millimeters (20 to 80 thousandths of an inch) or wherein the plurality of braided fiber sleeves have a compressed shape with radiused sides having a radius ranging from 0.25 millimeters to 1 millimeter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        

/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745